Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 11/01/2021.

Response to Arguments
The amendment filed on 11/01/2021 has overcome the previous rejection of claims 5-7, 15-19 under 112 rejections. Therefore, the 112 rejection has been withdrawn.

Applicant arguments
Claim 1 recites a method involving: 
participating in joint soundings together with one or more other APs in a joint multi-AP (JMAP) configuration to receive joint feedbacks from a plurality of stations (STAs) responding to the joint soundings; and performing transmissions in a coordinated multi-AP (CMAP) configuration with the one or more other APs or in a single-AP configuration with no other AP based on the joint feedbacks received while in the JMAP configuration. 
Claim 8 recites a method involving: 
participating in sequential or joint soundings together with one or more other APs in a CMAP configuration to receive feedbacks from a plurality of STAs responding to the sequential or joint soundings; and performing transmissions in a JMAP configuration with the one or more other APs or in a single-AP configuration with no other AP based at least in part on the feedbacks received while in the CMAP configuration. 

As the precoding for JMAP and the precoding for CMAP are different, the method recited in each of Claims 1 and 8 (albeit having different scopes) involves one type of precoding when receiving feedbacks from STAs (e.g., in JMAP configuration in Claim 1, in CMAP configuration in Claim 8) and another type of precoding when performing transmissions (e.g., in CMAP or single-AP configuration in Claim 1, in JMAP or single-AP configuration in Claim 8). Explanation and support for these inventive features can be found at least in paragraphs 0052 ~ 0088 and FIG. 7 of the present application. 
However, it is respectfully submitted that nowhere in the cited passages (as well as the remainder) of Jiang is there any mention or hint, whether implicit or explicit, about the operations recited in each of Claim 1 and Claim 8. 
Specifically, there does not appear to be any teaching or suggestion in Jiang about operations involving one type of precoding when receiving feedbacks from STAs (e.g., in JMAP configuration in Claim 1, in CMAP configuration in Claim 8) and another type of precoding when performing transmissions (e.g., in CMAP or single-AP configuration in Claim 1, in JMAP or single-AP configuration in Claim 8). In other words, contrary to the Office's assertion, Jiang fails to teach or suggest all the limitations of each of Claims 1 and 8 viewed as a whole. Therefore, each of Claims 1 and 8 is allowable over the prior art including Jiang. Insofar as Claim 3 ultimately depends upon 
Examiner’s response
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (one type of precoding when receiving feedbacks from STAs (e.g., in JMAP configuration in Claim 1, in CMAP configuration in Claim 8) and another type of precoding when performing transmissions (e.g., in CMAP or single-AP configuration in Claim 1, in JMAP or single-AP configuration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant's arguments with respect to claims 1, 3, 8 have been fully considered but they are not persuasive. 
Therefore, the claims still stand rejected under 103 over Jiang 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. US 2021/0044333 (provisional October 25,2019) 

Reclaim 1
Jiang discloses a method implemented in an access point (AP), comprising (abstract): 
participating in joint soundings (para#11, abstract) together with one or more other APs in a joint multi-AP to receive joint feedbacks (joint reports) from a plurality of stations (STAs; fig.1-3) responding to the joint soundings (joint reports of CSI from plurality of stations as shown in fig. 1-3; para#31); and performing transmissions in a coordinated multi-AP (CMAP) with the one or more other APs (para#18-19) or in a single-AP (para#16 single-AP) with no other AP based on the joint feedbacks received while in the 
	Instead, Jiang discloses spatial streams for joint multi-AP based on singular decomposition (SVD) of channel matrix of CSI report (para#13, 18) and for coordinated multi-AP (para#14, 16, 24, 30). The specification teaches an example of configurations as singular decomposition (SVD) of channel matrix (para#31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to perform singular decomposition (SVD) spatial streams for joint multi-AP based on matrix of CSI report and for coordinated multi-AP as taught by Jiang for the benefit of enabling sounding support for joint multi-AP and coordinated multi-AP (para#12, 26, 31).

Reclaim 3
Jiang discloses wherein the joint feedbacks (joint CSI reports) received from the plurality of STAs comprise joint channel state information (CSI) from the plurality of STAs (joint reports of CSI from plurality of stations as shown in fig. 1-3; para#31).
 
Reclaim 8
	Jiang discloses method implemented in an access point (AP), comprising (abstract):
participating in sequential or joint soundings together with one or more other APs in a coordinated multi-AP (CMAP) to receive feedbacks from a plurality of stations (STAs) responding to the sequential or joint soundings (para#18,abstract; sounding sequence for coordinated multi-AP or joint sounding for joint multi-AP; para#16-17,19); performing 
	Instead, Jiang discloses spatial streams for joint multi-AP based on singular decomposition (SVD) of channel matrix of CSI report (para#13, 18) and for coordinated multi-AP (para#14, 16, 24, 30). The specification teaches at least an example of configurations as singular decomposition (SVD) of channel matrix (para#31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to perform singular decomposition (SVD) spatial streams for joint multi-AP based on matrix of CSI report and for coordinated multi-AP as taught by Jiang for the benefit of enabling sounding support for joint multi-AP and coordinated multi-AP (para#12, 26, 31).

Allowable Subject Matter
Claims 2, 4-7, 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/RAHEL GUARINO/Primary Examiner, Art Unit 2631